Case 3:05-cr-00100-TJC-MCR Document 235 Filed 12/17/20 Page 1 of 1 PageID 883




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

    UNITED STATES OF AMERICA

    vs.                                                    CASE NO. 3:05-cr-100-J-32MCR

    TERRELL WILLIAMS



                                            ORDER

            The Court has examined the defendant, TERRELL WILLIAMS, under oath and

    found him without sufficient resources within the meaning of Title 18, United States Code,

    Section 3006A to employ counsel, and the Federal Public Defender is hereby appointed

    to represent the defendant.

             DONE and ORDERED in Jacksonville, Florida on this 17th day of December,

    2020.




    Copies furnished to:
    Assistant United States Attorney (Coolican)
    Federal Public Defender (Hanania)
